Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the RCE filed 9/20/2021, wherein claims 1-20 are pending, and claims 2-4,7,9-10, and 12-20 are withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1,5,6,8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasko (U.S. 20130191960) in view of Tommarello (U.S. 20140007316).

Regarding claim 1, Pasko teaches a gown (300)  comprising: a front portion(para. 61, fig. 3), a rear portion (para. 61, fig. 4), the rear portion ending in a lower edge (bottom edge of rear of gown, fig. 4), and a round head insertion aperture (304) defined between a curved upper edge of the front portion and a curved upper edge of the rear portion (figs. 3,4, para. 62); b) an opening (para. 61, fig. 4), the opening defined in the rear portion, said opening formed at the lower edge and extending towards the head insertion aperture, configured to assist a wearer in donning the gown (para. 61, fig. 4, paras. 52,53) ; and c) a bridge extending across the rear portion at least partially between the opening and head insertion aperture (portion of gown extending across the rear portion and between curved upper edge of rear portion and the opening); the bridge having a width configured to tear and split the rear portion when the front portion is pulled away from the wearer (para. 61, fig. 4, para. 54), but doesn’t specifically teach in the relied on embodiment that the gown is formed of non-woven fabric, and fails to teach the bridge being free of perforations or scores.
Pasko teaches another embodiment where the gown is made of non-woven fabric (para. 49), and the non-woven fabric is configured to be easily tearable  by a wearer (para. 57).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the gown of Pasko (300) out of easily tearable non-woven material in view of the other embodiment of Pasko in order to further assist the user in removing the gown (para. 57).
The Pasko combined reference fails to teach the bridge being free of perforations or scores.
Tommarello teaches a gown (10) comprising: a) a non-woven fabric (para. 20)  having a front portion (front of 12, fig. 1), a rear portion (back of 12, fig. 2), the rear portion ending in a lower edge (32), and a head insertion aperture  (24, which includes 26,28), an opening (30)(para. 21), the opening defined in the rear portion (fig. 2), said opening formed at the lower edge and extending towards the head insertion aperture (para. 21,fig. 2), configured to assist a wearer in donning the gown (para. 23); and c) a bridge (portion of back of 12 extending across back of 12 including 38) extending across the rear portion at least partially between the opening and head insertion aperture (fig. 2, paras. 21,23); the bridge having a width (width of bridge, about 2”, para. 26) configured to tear and split the rear portion when the front portion is pulled away from the wearer (the preceding limitation is considered to recite a functionality of applicant’s invention and therefore because the prior art structure is capable of performing the function, it meets the claim limitation. The bridge would be reasonably capable of tearing and splitting the rear portion when the front portion is pulled away from the wearer, paras. 25,26, the bridge being free of perforations or scores (38 is not perforated or scored, fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the bridge of the Pasko combined reference so as to be free of perforations or scores and to have a width of about 2” in view of Tommarello in order to simplify manufacturing of the garment by omitting the step of perforating the bridge while further facilitating easy tearing of the bridge when desired.
The Pasko/Tommarello combined reference would still allow the width of the bridge to tear and split the rear portion when the front portion is pulled away from the wearer due to the gown, including the bridge, being formed of easily tearable material (para. 57 of Pasko) and the width of the bridge being about 2 inches (para. 26 of Tommarello).  
Regarding claim 5, the Pasko/Tommarello combined reference further teaches the gown comprising sleeves (307,308).
Regarding claim 6, the Pasko/Tommarello combined reference further teaches wherein the sleeves terminate with a thumb loop configured to engage a base of a thumb of the wearer (para. 61, figs. 3,4).
Regarding claim 8, the Pasko/Tommarello combined reference teaches wherein the bridge, when measured from the head insertion aperture to the opening, is between 5 cm - 10 cm in length (para. 26 of Tommarello, about 2 inches, as applied to claim 1).
Regarding claim 11, the Pasko/Tommarello combined reference fails to teach a length of the front portion is equal to a length of a rear portion.
Tommarello further teaches the length of the front portion is equal to the length of the rear portion (para. 26, figs. 1,2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the length of the front portion of the combined reference  equal to the length of the rear portion in view of Tommarello in order to provide equal coverage in the front and rear of the wearer.

Response to Arguments
Applicant's arguments filed 9/20/2021 have been fully considered. 

Regarding applicant’s argument that there is no teaching or suggestion in Pasko that the gown of Pasko could tear in its rear portion without an aid to tearing (perforations or scores), the examiner contends that Pasko provides that the gown can be made of an easily tearable low tensile strength material (para. 57). Therefore, Pasko suggests that the gown formed of this material can tear without perforations or scores. Additionally, the examiner modifies Pasko to eliminate the perforations from the rear section in view of Tommarello as outlined in the rejection above.
Regarding applicant’s argument that there is no teaching that the gown of Tommarello can be removed without the triangle or tip of the neckline, the examiner contends that the shape of the head opening of Tommarello is formed in order to make the gown easier to put on (para. 23). The tab (38) being tearable is not disclosed as being dependent on the tear drop shape of the neckline.
Any remaining arguments with respect to the pending claims have been considered but are moot because the arguments do not apply to the combination of references as applied in the current rejection. 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732                                                                                                                                                                                             

/KHOA D HUYNH/           Supervisory Patent Examiner, Art Unit 3732